Citation Nr: 1043342	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 







INTRODUCTION

The Veteran had active service from September 1966 to September 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama, 
denying the claim currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to a compensable 
disability rating for his service-connected bilateral hearing 
loss.  However, as outlined below, additional evidentiary 
development is necessary before appellate review may proceed on 
this matter.  

For historical purposes, the Veteran was first granted service 
connection for bilateral hearing loss in an April 1980 rating 
decision.  A noncompensable disability rating was assigned, 
effective as of December 17, 1979.  The Veteran most recently 
submitted a claim for an increased disability rating in January 
2005.  This claim was denied by the RO in May 2005, and the 
Veteran appealed this decision to the Board in February 2007.  

The record demonstrates that the Veteran was last afforded a VA 
examination for his bilateral hearing loss in April 2005.  In his 
February 2007 appeal to the Board, the Veteran indicated that his 
hearing loss was continuing to worsen through the years.  The 
duty to conduct a contemporaneous examination is triggered when 
the evidence indicates that there has been a material change in 
disability or that the current rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is 
entitled to a new examination after a 2 year period between the 
last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity).  Therefore, 
since the evidence of record demonstrates that the Veteran's 
disability may have worsened since his last VA examination of 
more than 5 years ago, he must be provided with the opportunity 
to report for a more current examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination before an audiologist to 
determine the current level of severity of 
his bilateral hearing loss.  The Veteran's 
claims file and a copy of this remand must be 
made available to the examiner at the time of 
examination.  Controlled speech 
discrimination testing (Maryland CNC) and 
pure tone audiometry testing must be 
performed.  The examiner should also elicit 
information from the Veteran as to the 
frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including work 
and physical activity.

2.  After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  If the claim is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


